Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 1 of 9 PageID#
                                   10986




                     EXHIBIT F
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 2 of 9 PageID#
                                   10987


                       Text from Memorandum Opinion                                     # Resolved by  # Resolved  # Resolved    # Resolved 
  District                                                                # of Issues
                                  Dkt. 234                                                 HB7002      SM Map 1 SM Map 2         SM Map 3




             In the 2001 map, District 63 included portions of 
             Chesterfield County, and all of Dinwiddie County and 
  HD63       the city of Petersburg. In the 2011 plan, District 63 
             still included part of Chesterfield County, added part 
             of Prince George County and part of the city of 
             Hopewell, and split Dinwiddie County with District 75.            4             3             2           2             3

             In addition to these new split geographies, eight VTDs 
             were split in the 2011 plan, compared with zero split 
  HD63       VTDs in the 2001 plan. […] Hopewell Ward 7 was split 
             between Districts 63 and 62 along racial lines, 
             following the boundaries of black and white 
             neighborhoods.                                                    8             7             4           6             6

             District 63 also experienced a drastic reduction in 
  HD63       compactness between the 2001 plan and the 2011 
             plan.                                                             1             1             1           1             1


             Because “[v]irtually all” the rural majority‐black VTDs 
  HD63       in the area already were included in District 75, 
             “drastic maneuvering” was required to ensure that 
             the BVAP of District 75 remained above 55%.                       1             1             0           1             1
             These maneuvers included the “avowedly racial” 
  HD63       decision to split Dinwiddie County between District 75 
             and District 63.                                                  1             1             0           0             1

             Before these changes benefitting District 75 were 
             made, District 63 also was significantly 
             underpopulated and, as a result of the split of 
             Dinwiddie County, lost considerable additional 
  HD63       population and BVAP. Dance testified that, to 
             compensate for this loss of BVAP, District 63 received 
             the heavily black areas of the city of Hopewell and 
             Prince George County, for the express purpose of 
             increasing the district’s BVAP to comply with the 55% 
             BVAP requirement.                                                 1             1             1           1             1

             For example, District 69 received 77% of the 
  HD69       population from split VTD 410, but 93% of the VTD’s 
             BVAP.                                                             1             1             0           0            n/a
             [N]on‐challenged District 27, which bordered District 
             69 on the west, was overpopulated by 8,000 people, 
             close to the population deficit existing in District 69. 
  HD69       Pl. Ex. 69 at 14, 26. Instead of collecting largely white 
             Chesterfield County precincts from District 27, 
             however, District 69 lost two predominantly white 
             Chesterfield precincts to District 27.                            2             2             0           0            n/a

             In particular, District 69 received several 
             predominantly white precincts from District 70, which 
  HD69       would have decreased the BVAP of District 69 below 
             55%. 2nd Trial Tr. at 181‐83. Accordingly, District 69 
             also received two high‐BVAP VTDs, 811 and 903, from 
             District 70.                                                      2             2             0           0            n/a




                                                                      1 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 3 of 9 PageID#
                                   10988

         In both the VTDs split between District 69 and a non‐
         challenged district, the portion of the split VTD 
  HD69   allocated to District 69 had a higher BVAP than the 
         portion of the split VTD allocated to the non‐
         challenged district.                                             2   2   1   1   n/a
         VTD 505 was split between District 69 and District 71 
  HD69   to ensure that neither district would obtain too many 
         white voters from that VTD and drop the BVAP of 
         those districts below 55%.                                       1   1   0   0   n/a

         District 70 was not underpopulated, as it was within 
         the one percent population requirement. […] 
  HD70
         Reflecting its “donor” status and ideal population 
         numbers, nearly 26,000 people were moved out of 
         District 70, and a different 26,000 were moved in.               1   1   0   0   n/a


  HD70   [T]he significant race‐based maneuvers required to 
         increase the BVAP of District 71 had a substantial 
         impact on the boundaries of District 70.                         1   1   0   0   n/a
         In particular, as discussed above, District 70 
         “donated” to District 71 high BVAP VTDs 701, 702, 
  HD70   and part of 703. See supra pp. 39‐40. And to the 
         northwest, District 70 “donated” VTD 811 (76% BVAP) 
         and VTD 903 (64% BVAP) to District 69.                           5   5   3   3   n/a
         VTDs 701, 702, and part of 703 were removed from 
         neighboring District 70 over the objection of the 
         District 70 incumbent, Delegate Delores McQuinn, 
  HD70
         who resided nearby and had long represented these 
         areas as a delegate and, earlier, as a member of the 
         school board                                                     3   3   3   3   n/a
         To increase the district’s BVAP by nearly nine 
         percentage points, more than 11,000 people with a 
  HD71   21.3% BVAP were moved out of District 71, and more 
         than 17,000 people with a noticeably higher 72.1% 
         BVAP were moved into District 71.                                1   1   0   0   n/a
         District 74 lost a group of nearly 8,000 people who 
  HD71   were moved into challenged District 71, which 
         needed a significant influx of black voters to reach the 
         55% threshold.                                                   1   0   0   0   n/a
         Dr. Palmer’s report showed that District 71 and 
         District 68 swapped populations of about 3,000 
         people. However, the BVAP of the areas moved into 
  HD71   District 71 from 68 was about ten percentage points 
         higher than the areas moved from District 71 into 68. 
         Without this swap, the BVAP of District 71 would 
         have dipped below 55%.                                           1   0   0   0   n/a
         [P]redominantly white VTD 505 was split between 
  HD71   District 71 and District 69, another challenged district 
         located to the south.                                            1   1   0   0   n/a


         The district added several heavily populated, high 
  HD71   BVAP Richmond VTDs to its eastern edge, which VTDs 
         previously were located in Districts 70 and 74: VTD 
         604 (91% BVAP), VTD 701 (97% BVAP), VTD 702 (94% 
         BVAP), and a portion of VTD 703 (90% BVAP).                      4   3   3   3   n/a




                                                                 2 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 4 of 9 PageID#
                                   10989


         [T]his eastward move into District 70 was required to 
  HD71   ensure that District 71 had sufficient BVAP to meet 
         the 55% number and, thus, that the 55% BVAP 
         threshold impacted the drawing of the district’s lines.           1   1   0   0   n/a


         [D]espite Jones’ contention that he sought to make 
         District 71 more “Richmond centric” by removing 
         three predominantly white Henrico County VTDs at 
  HD71   the northwest edge of the district, he proceeded to 
         add the Ratcliffe VTD from Henrico County to the 
         eastern end of District 71. 1st Trial Tr. at 305; 2nd 
         Trial Tr. at 177‐78, 531. Ratcliffe, unlike the three 
         predominantly white Henrico County VTDs removed 
         from District 71, had an 83% BVAP.                                4   2   1   1   n/a
         VTD 207, part of the Fan neighborhood of Richmond, 
         was removed from District 71 and transferred into 
         District 68, represented by then‐incumbent 
  HD71   Republican Delegate Manoli Loupassi. As a result, the 
         Fan neighborhood, which previously was contained 
         primarily within District 71, was split between District 
         71 and more‐suburban District 68.                                 1   0   0   0   n/a


  HD71   [T]he significant race‐based maneuvers required to 
         increase the BVAP of District 71 had a substantial 
         impact on the boundaries of District 70.
                            g y      p p                                   1   1   0   0   n/a
         plan, but was still within the one percent population 
         deviation allowance. […] [L]ike District 70, District 74 
         served as a “donor” district to surrounding challenged 
  HD74   districts that needed an influx of BVAP to reach the 
         55% BVAP threshold. [...] In furtherance of this goal, 
         as discussed above, 16,414 people were moved out of 
         District 74, and 15,855 were moved into that district.            1   0   0   0   n/a


         The district maintained the same bizarre shape and 
  HD74   low compactness score under both the 2001 and 
         2011 plans….The irregular shape of the district is 
         circumstantial evidence that the legislature 
         subordinated traditional districting criteria to race.            1   1   1   1   n/a

         [T]he high BVAP Ratcliffe VTD in Henrico County was 
  HD74   “donated” to District 71 as part of that District’s 
         eastward shift to gain additional BVAP.                           1   1   1   1   n/a
         District 74 also “donated” the high BVAP areas of 
  HD74   Hopewell to District 63 to replace some of the BVAP 
         that District 63 had lost to District 75 in Dinwiddie 
         County.                                                           2   1   1   1   n/a

         [I]n all three VTDs split between District 74 and a non‐
  HD74   challenged district, the portion of the VTD allocated 
         to District 74 had a higher BVAP than the portion 
         allocated to a non‐challenged district.                           3   3   3   3   n/a




                                                                  3 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 5 of 9 PageID#
                                   10990


         At the time of the 2010 census, District 77 had a BVAP 
         of 57.6%, and was the least underpopulated of the 
  HD77   challenged districts in Hampton Roads, with a 
         population deficit of about 3,000 people. Despite this 
         relatively minor underpopulation, the legislature 
         moved more than 18,000 people out of District 77, 
         and replaced them with about 21,000 others.                         1   0   0   0   0
         In both the 2001 plan and the 2011 plan, District 77 
         included portions of the cities of Suffolk and 
  HD77
         Chesapeake, connected by a narrow east‐west 
         corridor in the middle of the district.                             2   2   2   1   1

         District 77 already had an odd shape and an 
  HD77   extremely low compactness score under the 2001 
         plan. [ ] District 77 retained this general shape and 
         low compactness score in the 2011 plan.                             1   1   1   1   1
         The boundaries of the 2001 version of District 77 
         extracted black residents from Chesapeake, “divide[d] 
         [black residents] in suburban Portsmouth into two 
  HD77   segments so as to share them between Districts 77 
         and 80,” and extended into Suffolk so that black 
         residents “on one side of town were separated from 
         whites on the other.”                                               1   1   1   1   1

         Initially, four largely white Chesapeake VTDs in 
         District 90 were transferred to District 77, namely, 
  HD77   Oaklette, Tanglewood, Indian River, and Norfolk 
         Highlands. This removal of white residents from 
         District 90 was necessary for that district to attain a 
         55% BVAP.                                                           4   0   0   0   0
         To compensate for this influx of white residents from 
  HD77   District 90, District 77 lost four other majority‐white 
         VTDs, namely, Westover, Geneva Park, River Walk, 
         and E.W. Chittum School.                                            4   4   2   3   3

         By removing the Geneva Park VTD, the already‐
         narrow corridor linking the Chesapeake and Suffolk 
  HD77   portions of the district narrowed further, to a half‐
         mile in width. As a result of this narrowing, no east‐
         west roads within District 77 connected the eastern 
         and western parts of the district.                                  1   1   0   1   1



         This east‐west corridor “generate[d] the starkest 
         possible segregation of blacks and whites.” District 77 
  HD77   needed to retain the high BVAP Suffolk VTDs of 
         Southside, Hollywood, and White Marsh to achieve a 
         55% BVAP. Accordingly, District 77 had to maintain 
         some minimal connection between the Chesapeake 
         and Suffolk precincts to remain a contiguous district.              3   3   3   3   3




                                                                    4 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 6 of 9 PageID#
                                   10991


         ...in both the VTDs split between District 77 and a non‐
         challenged district, the portion allocated to District 77 
         had a much higher BVAP than the portion assigned to 
         the neighboring non‐challenged district. For example, 
  HD77   in the Suffolk VTD of Lakeside, the BVAP of the 
         portion of the VTD allocated to District 77 was 79.4%, 
         while the BVAP of the area assigned to non‐
         challenged District 76 was 36.1%. In the case of 
         another split VTD, District 77 received 75% of the 
         population of the John F. Kennedy VTD, but received 
         96% of the BVAP.       y ,                                         2   2   2   2   2
         Portsmouth VTDs 33 and 34, which were 
         predominantly white. Pl. Ex. 63 at 124‐25; DI Ex. 94 at 
         10. VTDs 33 and 34 acted as a westward “bridge” into 
  HD80   the VTDs of 38, Taylor Road, Yeates, and Harbour 
         View, located in Portsmouth, Chesapeake, and Suffolk 
         respectively, all of which had large BVAP 
         concentrations.                                                    1   1   0   0   0


         In the 2001 plan, District 80 included portions of the 
  HD80   cities of Chesapeake, Norfolk, and Portsmouth. As a 
         result of the 2011 redistricting, District 80 also gained 
         a portion of the city of Suffolk, thereby spanning four 
         split municipalities.                                              3   2   3   3   3

         The westward extension also added an additional 
  HD80   water crossing to the district. We find that this oddly 
         shaped westward extension of District 80 was 
         constructed primarily on the basis of race[.]                      1   1   0   0   0

         Although District 80 had only one populated VTD that 
         was split in the 2011 plan, the nature of that split 
         exhibited a stark racial division. The BVAP of the 
  HD80   portion of VTD Nine assigned to District 80 was over 
         98%, whereas the BVAP of the portion of that VTD 
         assigned to District 79 was more than 30 percentage 
         points lower.                                                      1   1   1   1   1


         In sum, after the 2011 redistricting, District 80 
  HD80   exhibited a shape that was bizarre on its face, 
         experienced a significant reduction in compactness, 
         and underwent massive population shifts showing 
         distinct racial patterns.                                          1   1   1   1

  HD89   In addition to Brambleton, District 89 received the 
         predominantly black Berkley VTD from District 80.                  1   1   0   0

  HD89   District 89 […] experienced a significant reduction in 
         compactness after the 2011 redistricting.                          1   0   0   0




                                                                   5 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 7 of 9 PageID#
                                   10992


         [T]he legislature demonstrated its racial motive in the 
         way certain VTDs were split. In two of the three VTDs 
         split between District 89 and a neighboring non‐
         challenged district, the portion of the VTD allocated 
         to District 89 had a higher BVAP than the portion 
         allocated to the non‐challenged district. The 2011 
  HD89   plan also split the Brambleton VTD between 
         challenged Districts 89 and 90. […] Although the 
         Brambleton VTD previously was contained entirely 
         within challenged District 90, this split was required 
         for District 89 to achieve the 55% BVAP threshold. As 
         Dr. Palmer explained, if District 89 had not received 
         its portion of Brambleton, the BVAP of the district 
         would have fallen to 54.7%.                                       1   1   1   1
         The single exception to this pattern is the Zion Grace 
         VTD, in which the portion of the VTD assigned to 
  HD89   District 89 had a lower BVAP than the portion 
         assigned to non‐challenged District 79. Notably, 
         however, the Zion Grace VTD assigned a very small 
         portion of its population to District 89.                         1   0   0   0
         District 89 had been located entirely north of the 
         Elizabeth River in the 2001 plan. The addition of 
  HD89   Berkley to District 89, however, added a water 
         crossing to District 89 in order to reach that single 
         VTD.                                                              1   1   0   0


  HD89   In contrast to gaining the heavily black Berkley VTD on 
         the south side of the district, District 89 lost the 
         largely white Suburban Park VTD on the north side.                1   0   0   0


         Additionally, the legislature split the Granby VTD, 
  HD89   which bordered Suburban Park, with minute precision 
         to include black residents in District 89 while 
         excluding white Granby residents.                                 1   1   1   1

         District 90 lost the heavily white VTDs of Oaklette, 
         Tanglewood, Indian River, and Norfolk Highlands to 
         District 77, forcing the shedding from District 77 of 
  HD90   other areas with significant white population. The 
         BVAP of District 90 would have dropped below 55% 
         had District 90 retained the white population 
         contained in these VTDs.                                          4   0   0   0   0


         ...although the Brambleton VTD previously had been 
         located wholly within District 90, the VTD was split in 
  HD90
         the 2011 plan between Districts 90 and 89. The 
         Brambleton VTD had a large overall population and a 
         96% BVAP, without which District 89 could not have 
         reached the 55% BVAP threshold.                                   1   1   1   1   0




                                                                  6 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 8 of 9 PageID#
                                   10993


         the legislature also split VTDs between District 90 and 
         non‐challenged districts precisely along racial lines. 
         […] Notably, for example, the BVAP of the portion of 
  HD90   the Aragona VTD in District 90 was 61.6%, compared 
         with the 19% BVAP in the portion of Aragona assigned 
         to non‐challenged District 85. Dr. Rodden’s dot 
         density maps illustrate the specificity with which the 
         Aragona, Shell, and Reon VTDs were split to separate 
         black and white populations.                                        3   3   3   3   1

         Despite the severe underpopulation of both districts, 
         District 92 received population exclusively from 
         District 95. After District 95 gained additional 
  HD92   population and BVAP from its racially designed 
         northward appendage, three VTDs with high BVAPs 
         were moved from District 95 into District 92, totaling 
         nearly 16,000 people.                                               3   3   0   0


         The narrow appendage added significant black 
         population to District 95, which allowed the district to 
         “donate” BVAP to neighboring challenged District 92. 
         Accordingly, despite the 12,000‐person population 
  HD95   deficit in District 95, that district still transferred over 
         18,000 people into District 92. As discussed further 
         below, the legislature moved three heavily black VTDs 
         from District 95 into District 92, which shift included 
         over 6,000 black residents of voting age, allowing 
         District 92 both to achieve population equality and to 
         satisfy the 55% BVAP threshold.                                     3   3   0   0


         To add the thousands of residents required to 
         equalize population, while still maintaining a 
  HD95   minimum 55% BVAP, the legislature added a lengthy, 
         narrow appendage to the northwest edge of the 
         district. This appendage caused a significant reduction 
         in the compactness of District 95, leading to the worst 
         compactness score in the entire 2011 plan.                          2   2   2   2



         [T]he addition of the narrow appendage increased the 
         number of split VTDs in District 95 from one in the 
         2001 plan to five in the 2011 plan. In all five instances, 
         the BVAP of the portion of those VTDs allocated to 
         District 95 was higher than the BVAP of the area 
         allocated to a neighboring non‐challenged district. [...] 
         To achieve these racial disparities, this appendage 
  HD95   followed a “narrow corridor through white 
         neighborhoods in order to reach a corridor” of black 
         residents along a major highway and an additional 
         thoroughfare. The legislature split nearly every VTD at 
         the northern end of this corridor, separating white 
         and black voters “with remarkable precision.” As Dr. 
         Rodden explained, the legislature split the four 
         northernmost VTDs in the new appendage, namely, 
         Jenkins, Denbigh, Epes, and Reservoir, “precisely at 
         the point where black neighborhoods transitioned to 
         white neighborhoods.”                                               5   5   5   5




                                                                    7 of 8
Case 3:14-cv-00852-REP-AWA-BMK Document 337-6 Filed 01/04/19 Page 9 of 9 PageID#
                                   10994




         TOTAL                                 111   88    54      58




                                      8 of 8
